Citation Nr: 0405349	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied service connection for 
a back disability.  The veteran perfected a timely appeal of 
this determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's degenerative disc disease of the lumbar 
spine with spinal stenosis and radiculitis had its onset 
during service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with spinal 
stenosis and radiculitis was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for a back disability and that the 
requirements of the VCAA have been satisfied.

In March and December 2002, the veteran was afforded VA 
examinations to determine the nature and extent of his back 
disability and to obtain an opinion as to the etiology of 
this condition.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA has also associated records of the veteran's 
private treatment for back problems, dated since May 1997.  
He and his representative have been provided with a statement 
of the case (SOC) that discusses the pertinent evidence, and 
the laws and regulations related to the claim, and 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  In a December 2001 RO 
letter, VA notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  By way of these communications, VA 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
veteran's representative has been given the opportunity to 
submit written argument and, while there are medical records 
identified by the veteran that have not been associated with 
the claims folder, in light of this decision, in which Board 
grants the veteran's claim to service connection for 
degenerative disc disease of the lumbar spine with spinal 
stenosis and radiculitis, the veteran is not prejudiced by 
the Board's review of these claims on the basis of the 
current record.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The Board will therefore proceed with the 
consideration of this case.  

Background and Analysis

The veteran asserts in this case that service connection is 
warranted for back disability because he initially had the 
onset of back symptoms during service as a result of an in-
service parachute jump in July 1962.  The veteran contends 
that his condition has been continuous since that time.  

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the veteran suffers from a back disability, the Board 
will focus on the evidence that relates to whether this 
condition was incurred in or aggravated by disease or injury 
that took place during the veteran's military service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the veteran claims that he was injured in a 
1962 in-service parachute jump.  He reports that during the 
jump the main chute only partially opened.  When he activated 
his reserve chute, it became entangled with the main chute 
causing the veteran to hit the ground "like a cement 
block."  The veteran included in the record a letter to his 
girlfriend (now his wife) written the day after the incident 
and postmarked July 1962 in which the veteran describes his 
symptoms immediately after the accident.  He states that he 
hit the ground so hard that it knocked the wind out of him.  
He thought he was hurt because he could not move for a few 
minutes.  He stated that the next day he felt like a truck 
had run over him.  The veteran stated that in spite of his 
pain, he declined to seek medical treatment or go on sick 
call at the time because he did not want to be referred to in 
derogatory terms or jeopardize his jump status.  He reports 
that medics did treat him at the scene, but that apparently 
no report was filed in his records.

The veteran's service medical records are silent for 
treatment of any back condition.

In addition to his statements, the veteran submitted two 
statements drafted by fellow servicemen who served with him 
in the same unit in 1962.  In both statements, the affirmants 
report that the veteran participated in a night unit 
parachute jump.  Neither serviceman witnessed the accident.  
Both statements reflected, however, that the veteran was very 
bruised and extremely sore following his jump and that he 
complained for quite some time afterward about a sore and 
hurting back.  Both affirmants indicated that the veteran 
reported suffering back pain and discomfort and continuing 
problems with his back since that time.

The veteran also submitted a letter from Dr. William E. 
Pitzer, who reported that he treated the veteran for back 
problems from November 1962 until 1986.  The physician stated 
that he first examined the veteran in November 1962, one 
month after his discharge from the service, for injuries 
incurred while training in a parachute jump.  The physician 
stated that the veteran's symptoms at the time were low back 
pain with left sciatic syndrome.  He also indicated that X-
rays of the veteran taken at the time showed 4th and 5th 
lumbar subluxation and a narrowing of disc spaces.  The 
physician further stated that he felt, at the time, that this 
was the cause of the veteran's problems.  The physician 
reported that he treated the veteran for his condition for a 
considerable time but that he failed to completely affect a 
cure.  He indicated that the veteran continued to come back 
for treatment, when he felt the need, until the physician's 
retirement in 1986, at which time he referred the veteran to 
another physician for continuing treatment.  

Private medical records, dated from May 1997 to December 
2001, reflect that the veteran was seen numerous times for 
back complaints.  These medical records show that he has, 
among other things, been variously diagnosed as having 
multilevel degenerative disc disease, ruptured herniated 
disc, marked paravertebral muscle spasms, mild spinal 
stenosis at L3-L4, and bulging disc at L4-L5.  
 
In March 2002, the veteran was afforded a formal VA 
examination.  At the outset of the examination, the examiner 
presented a brief history of the veteran's present condition 
including the veteran's employment history since service.  
Following his physical examination of the veteran, he 
diagnosed him as having lumbar radiculitis with magnetic 
resonance imaging evidence of spinal stenosis.  The examiner 
indicated that he felt that the veteran's normal paratrooper 
activities in service could have given stimulus to his 
present back problems and that he would attribute the 
veteran's present condition to normal wear and tear and 
physical activities "which had a good head start in the 
service."

Finally, in December 2002, the veteran was afforded a second 
formal VA examination.  At the outset of the examination, the 
examiner indicated that the veteran's claims file was 
available a reviewed.  The examiner again presented a brief 
history of the veteran's condition, including the veteran's 
employment history since service.  After examining the 
veteran, the examiner diagnosed the veteran as having L3-L4, 
L4-L5 disc bulge with radicular pain, and spinal stenosis.  
The examiner noted that the veteran had performed heavy work 
since service, including delivering milk, working in a 
service station, and construction, which she stated could as 
likely as not be related to his current difficulties; 
however, she acknowledged that she could not give any 
specific instituting factors for the veteran's current back 
difficulties.  

In light of the foregoing, the Board finds that service 
connection is warranted for a back disability.  In reaching 
this determination, the Board notes that the veteran injured 
his back in a parachute accident in service that was reported 
contemporaneously in a letter to his girlfriend, and 
complaints of which were voiced at the time to at least two 
persons serving with the veteran in the same unit.  In 
addition, the veteran's private physician reported treating 
the veteran for this condition beginning one month after his 
discharge from service and continuing until 1986.  
Significantly, the Board observes that the veteran did not 
file a claim of service connection for a back disability 
until December 2001.  Thus, he was relating this history many 
years before it became the basis of a claim, which enhances 
its credibility.  

Further, the record shows that veteran has since been 
diagnosed with a back condition on numerous occasions by 
several different physicians, both VA and private, from May 
1997 to December 2001.  VA examiners diagnosed the veteran 
with a back condition in two separate VA examinations in 
March and December 2002, one of which specifically concluded 
that the veteran's in-service paratrooper activities could 
have given stimulus to his present condition and one which 
was neutral as to causal factors.  Thus, in the absence of 
any contradictory medical opinion addressing the etiology of 
onset of this disorder, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports his claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
with spinal stenosis and radiculitis.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with spinal stenosis and radiculitis is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



